The following opinion was filed May 21, 1918:
Eschweiler, J.
The appellants contend that the employment of the deceased was casual and also not in the usual course of the trade, business, profession, or occupation of the employer. These questions involve consideration of the same provisions of the statute, sub. (2), sec. 2394 — 7, involved in Holmen C. Asso. v. Industrial Comm., ante, p. 470, 167 N. W. 808, and the construction there placed upon the provisions of this statute must control in this case and necessitates affirmance of the rulings of the circuit court and of the Industrial Commission and a confirming of the award.
His injury occurred, not under the contract of employment by which he was working at loading the ear with fertilizer on the Monday, Tuesday, and Wednesday preceding the accident, but under the contract of employment made at the completion of that work on Wednesday, by which new contract he was. to assist in doing the cleaning up necessitated by the special repair work which had just been finished.
Although it may not have been strictly accurate to speak of the work the-deceased was doing at the time of his injury, as was said in the court below, that it was in the nature of janitor service or as a part of the continual cleaning-up process going on in that industry all the time, still it was repair work.
Repairs about an industrial plant, whether such repairs are what might be called usual and to be anticipated, or are *615of such, a nature that they may occur but once in a long industrial life, are none the less repairs, and work on such repairs, either general or special, is neither casual nor without the usual course of the business of the employer as we now construe those terms in this statute.
By the Oourt. — The judgment of the circuit court is affirmed.
OwbN, J., took no part.
A motion for a rehearing was denied, without costs, on July 8, 1918.